Name: Council Decision of 22 April 1969 concluding an Agreement with Canada negotiated under Article XXVIII, Paragraph 5 of GATT
 Type: Decision
 Subject Matter: nan
 Date Published: 1969-04-24

 Avis juridique important|31969D0106Council Decision of 22 April 1969 concluding an Agreement with Canada negotiated under Article XXVIII, Paragraph 5 of GATT Official Journal L 097 , 24/04/1969 P. 0015 Danish special edition: Series II Volume I(2) P. 0158 English special edition: Series II Volume I(2) P. 0241 ++++COUNCIL DECISION OF 22 APRIL 1969 ON THE CONCLUSION OF AN AGREEMENT WITH CANADA NEGOTIATED UNDER ARTICLE XXVIII ( 5 ) OF GATT ( 69/106/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 111, 114 AND 228 THEREOF ; HAVING REGARD TO THE COUNCIL DECISION OF 5 DECEMBER 1961 ; HAVING REGARD TO THE REPORT FROM THE COMMISSION ; WHEREAS CANADA , IN ACCORDANCE WITH ARTICLE XXVIII ( 5 ) OF THE GENERAL AGREEMENT ON TARIFFS AND TRADE , HAS NOTIFIED ITS WISH TO WITHDRAW CONCESSIONS AFFECTING THE EUROPEAN ECONOMIC COMMUNITY ; WHEREAS THAT WITHDRAWAL HAS BEEN THE SUBJECT OF NEGOTIATIONS FOR COMPENSATORY ADJUSTMENT ; WHEREAS THE CONCESSIONS OFFERED BY CANADA IN COMPENSATION FOR THOSE WITHDRAWN ARE SATISFACTORY , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT NEGOTIATED WITH CANADA UNDER ARTICLE XXVIII ( 5 ) OF THE GENERAL AGREEMENT ON TARIFFS AND TRADE IS CONCLUDED ON BEHALF OF THE EUROPEAN ECONOMIC COMMUNITY ; THE TEXT OF THE AGREEMENT IS ANNEXED TO THIS DECISION . ARTICLE 2 THE CONTRACTING PARTIES TO THE GENERAL AGREEMENT ON TARIFFS AND TRADE SHALL BE NOTIFIED OF THE CONCLUSION OF THIS AGREEMENT . DONE AT LUXEMBOURG , 22 APRIL 1969 . FOR THE COUNCIL THE PRESIDENT J . P . BUCHLER ANNEX : SEE O.J .